  Case 15-17875         Doc 62     Filed 12/04/18 Entered 12/04/18 13:22:17              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-17875
         JOHN SCHROEDER
         BRIANNA SCHROEDER
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/21/2015.

         2) The plan was confirmed on 08/31/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/16/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,673.32.

         10) Amount of unsecured claims discharged without payment: $305,267.61.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-17875      Doc 62     Filed 12/04/18 Entered 12/04/18 13:22:17                      Desc Main
                                  Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $15,019.00
       Less amount refunded to debtor                         $338.29

NET RECEIPTS:                                                                                $14,680.71


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,348.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $649.13
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $3,997.13

Attorney fees paid and disclosed by debtor:               $652.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
ACS/DEPT OF ED               Unsecured            0.00           NA              NA            0.00       0.00
AES                          Unsecured            0.00           NA              NA            0.00       0.00
AES                          Unsecured            0.00           NA              NA            0.00       0.00
AES                          Unsecured            0.00           NA              NA            0.00       0.00
AES                          Unsecured            0.00           NA              NA            0.00       0.00
BANK OF AMERICA              Unsecured       2,406.00       2,510.94        2,510.94      2,510.94        0.00
BRAZOS                       Unsecured            0.00           NA              NA            0.00       0.00
CAP ONE                      Unsecured            0.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE     Secured         6,525.00     11,159.70        11,159.70           0.00       0.00
CAPITAL ONE AUTO FINANCE     Unsecured       4,814.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA         Unsecured       4,880.00       5,095.73        5,095.73      5,095.73        0.00
CAPITAL ONE BANK USA         Unsecured          704.00        790.62          790.62        790.62        0.00
CAVALRY SPV I LLC            Unsecured          418.00        418.07          418.07        418.07        0.00
CBE GROUP                    Unsecured            0.00           NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE    Unsecured            0.00           NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE    Unsecured            0.00           NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE    Unsecured            0.00           NA              NA            0.00       0.00
COMENITY BANK                Unsecured            0.00           NA              NA            0.00       0.00
COMENITY BANK                Unsecured            0.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES         Unsecured            0.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES         Unsecured            0.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES         Unsecured            0.00           NA              NA            0.00       0.00
Fed Loan Serv                Unsecured            0.00           NA              NA            0.00       0.00
Fed Loan Serv                Unsecured            0.00           NA              NA            0.00       0.00
FIRST FINANCIAL BK USA       Unsecured            0.00           NA              NA            0.00       0.00
FIRST FINANCIAL BK USA       Unsecured            0.00           NA              NA            0.00       0.00
GMAC                         Unsecured            0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE     Priority              NA         757.33          757.33        757.33        0.00
INTERNAL REVENUE SERVICE     Unsecured             NA         154.57          154.57        154.57        0.00
JPMORGAN CHASE               Unsecured            0.00           NA              NA            0.00       0.00
JPMORGAN CHASE               Unsecured            0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-17875              Doc 62          Filed 12/04/18 Entered 12/04/18 13:22:17                  Desc Main
                                               Document Page 3 of 4



Scheduled Creditors:
Creditor                                                Claim         Claim         Claim       Principal      Int.
Name                                         Class    Scheduled      Asserted      Allowed        Paid         Paid
KOHLS                                     Unsecured           0.00           NA           NA            0.00       0.00
LANE BRYANT RETAIL SOA                    Unsecured           0.00           NA           NA            0.00       0.00
LOYOLA UNIV OF CHICAGO                    Unsecured      3,034.00            NA           NA            0.00       0.00
Mbb (Original Creditor:Little Company O   Unsecured         424.00           NA           NA            0.00       0.00
Mbb (Original Creditor:Little Company O   Unsecured          56.00           NA           NA            0.00       0.00
NATIONAL COLLEGIATE TRUST                 Unsecured           0.00    25,912.35     25,912.35           0.00       0.00
NATIONAL COLLEGIATE TRUST                 Unsecured           0.00    20,807.70     20,807.70           0.00       0.00
NAVIENT SOLUTIONS INC                     Unsecured     19,552.00     19,677.75     19,677.75           0.00       0.00
NAVIENT SOLUTIONS INC                     Unsecured     18,547.00     18,646.02     18,646.02           0.00       0.00
NAVIENT SOLUTIONS INC                     Unsecured     17,447.00     17,534.25     17,534.25           0.00       0.00
NAVIENT SOLUTIONS INC                     Unsecured     16,633.00     16,681.46     16,681.46           0.00       0.00
NAVIENT SOLUTIONS INC                     Unsecured     10,464.00     10,346.94     10,346.94           0.00       0.00
NAVIENT SOLUTIONS INC                     Unsecured     10,217.00     10,103.28     10,103.28           0.00       0.00
PRA RECEIVABLES MGMT                      Unsecured         270.00        270.65       270.65        270.65        0.00
PRA RECEIVABLES MGMT                      Unsecured         387.00        387.15       387.15        387.15        0.00
QUANTUM3 GROUP LLC                        Unsecured         108.00        108.10       108.10        108.10        0.00
QUANTUM3 GROUP LLC                        Unsecured         190.00        190.42       190.42        190.42        0.00
SYNCB/CARE CREDIT                         Unsecured         616.00           NA           NA            0.00       0.00
SYNCB/CARE CREDIT                         Unsecured         503.00           NA           NA            0.00       0.00
Syncb/JCP                                 Unsecured           0.00           NA           NA            0.00       0.00
SYNCB/OLD NAVY                            Unsecured           0.00           NA           NA            0.00       0.00
TD BANK USA                               Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED DIRECT LOAN PYMT            Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED DIRECT LOAN PYMT            Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED GREAT LAKES                 Unsecured           0.00    70,277.73     70,277.73           0.00       0.00
US DEPT OF ED GREAT LAKES                 Unsecured           0.00      9,219.62     9,219.62           0.00       0.00
US DEPT OF ED GREAT LAKES                 Unsecured           0.00    57,368.51     57,368.51           0.00       0.00
US DEPT OF ED/GLELSI                      Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/GLELSI                      Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/GLELSI                      Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/GLELSI                      Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/GLELSI                      Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED/GLELSI                      Unsecured           0.00           NA           NA            0.00       0.00
WELTMAN WEINBERG & REIS CO                Unsecured     19,245.00            NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-17875         Doc 62      Filed 12/04/18 Entered 12/04/18 13:22:17                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $11,159.70                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $11,159.70                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $757.33            $757.33              $0.00
 TOTAL PRIORITY:                                            $757.33            $757.33              $0.00

 GENERAL UNSECURED PAYMENTS:                            $286,501.86          $9,926.25              $0.00


Disbursements:

         Expenses of Administration                             $3,997.13
         Disbursements to Creditors                            $10,683.58

TOTAL DISBURSEMENTS :                                                                      $14,680.71


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
